DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a request for continued examination (“RCE”) filed 20 August 2020, on an application filed 8 March 2016.
Claims 1-3, 7 and 9 have been amended.
Claim 8 has been canceled.
Claims 1-5, 7, and 9-11 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 August 2020 has been entered.



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11 February 2021 has been considered by the Office to the extent indicated.  


Response to Amendments

The rejection of claims 1-5, 7, and 9-11 under 35 USC 101 have been upheld. Please see below for further details.  
The prior art rejection of claims 1-5, 7, and 9-11 under 35 USC 103 have been withdrawn in light of the amendments to the claims. As written, the claims are novel over the prior art.
All rejections of claim 8 have been withdrawn in light of the cancellation of these claims.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 


Claims 1-5, 7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12, 15-17, 19 and 21-24 of copending Application No. 15/064,071 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the claims in the copending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the element directed to converting ... the electronic entity data from the plurality of different data models to a common data model is not supported by the specification or the claims as filed. The present specification indicates, at paragraph 0022, that the “Staging grid 150 includes a data inspection module 252, a data publishing module 254, and a publish auditing module 256 to inspect, publish, and audit the data to factory grid 160 in accordance with the data model employed by the factory grid.” However, there is nothing that would support converting ... the electronic entity data from the plurality of different data models to a common data model. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-5, 7 and 9-11 are drawn to a machine implemented method for receiving, by a first plurality of computer systems, electronic entity data associated with a plurality of entities, the electronic entity data being received according to a plurality of different data models, the first plurality of computer systems forming a first computer cluster operating in parallel; converting, by the first plurality of computer systems, the electronic entity data from the plurality of different data models to a common data model and publishing the converted electronic entity data to a second plurality of computer systems forming a second computer cluster operating in parallel; performing, by the second plurality of computer systems, analytics on the published converted electronic entity data, the performing of the analytics further comprising: processing textual input in a definition language including a plurality of sections, the processing of the textual input further comprising: finding each respective section based on a respective begin section tag at a beginning of the respective section and a respective end section tag at an end of 

storage medium, processors, processing devices, memory, computer systems, computer clusters operating in parallel) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the by the second plurality of computer systems language, performing analytics in the context of this claim encompasses the user mentally considering an entity with regard to a condition and a criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps. The various structural elements processor (including storage medium, processors, processing devices, memory, computer systems, computer clusters operating in parallel) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of receiving data, performing analytics, tracking and presenting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to presenting the tracked results generically provides an apply it function to the material at best; it does not specifically apply the treatment plan as this step is nominal and insignificant. It could 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
        
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe the limitations initially presented in the dependent claims. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Response to Arguments

Applicant’s arguments filed 20 August 2020 concerning the rejection of all claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.

With regard to the rejection of the claims under 35 USC 101, Applicant argues on page 10 that the claimed invention could not be performed in a human mind because: 	The limitations directed 

The Office respectfully disagrees. There is nothing in the claims that would indicate that they could not be performed in the human mind. Human minds are able to receive data in multiple formats and to assemble to a common format, and to “publish” those results to themselves, or others. As indicated above, the claimed structural elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of receiving data, performing analytics, tracking and presenting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

Accordingly, the rejection is upheld.


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
17 February 2021